Citation Nr: 0629161	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back disability

2.  Entitlement to a rating in excess of 30 percent for 
atrophy of the buttocks and left thigh.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
October 1945, and from September 1951 to July 1967.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision, issued 
in March 1998, in which the RO denied the veteran's claim for 
a rating in excess of 20 percent for a lumbar spine 
disability,  and granted a 30 percent rating for atrophy of 
the buttocks and left thigh, effective August 26, 1997.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned ratings in August 1998, and the RO issued a 
statement of the case (SOC) in April 1999.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 1999.  In a June 2004 rating 
decision, the RO assigned a 40 percent rating for chronic low 
back pain syndrome secondary to degenerative disc disease of 
the lumbar spine, effective August 26, 1997.

While the RO has assigned a higher rating of 40 percent for  
low back disability during the pendency of this appeal, as a 
higher rating is available, and the veteran is presumed to 
seek the maximum available benefit, the claim for a higher 
rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In August 2006, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons expressed below, the claims for higher 
ratings for the low back and the buttocks/left thigh 
disabilities are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  The remand also 
addresses the veteran's claim for a TDIU-for which the 
veteran has completed the first of two actions required to 
place this matter in appellate status.  VA will notify the 
veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
his August 2006 Board hearing,  the veteran appeared to raise 
the issue of entitlement to service connection for a right 
hip disorder on a secondary basis.  As this matter has not 
been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), the Board finds that 
all notice and development action needed to render a fair 
decision  on the claims for higher ratings for the low back 
and left thigh and buttocks disabilities has not been 
accomplished.  

With respect to the claim for a rating in excess of 40 
percent for lumbar DDD, the Board notes that DDD is ratable 
as intervertebral disc syndrome (IVDS).  By regulatory 
amendment effective September 23, 2002, substantive changes 
were made to the schedular criteria for rating IVDS, as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  See 
67 Fed. Reg. 54345-54349, August 22, 2002.  Also, effective 
September 26, 2003, substantive changes were made to the 
schedular criteria for all disabilities of the spine, to 
include IVDS.  See  68 Fed. Reg. 51443, August 27, 2003.  

The Board also notes  that, during his  June 2006 Board 
hearing, the veteran also maintained that his low back 
impairment had increased in severity.  He explained that in 
May 2006, he went to the emergency room for treatment of his 
back after he had fallen at home.  As a result, Dr. 
Lieberman, the veteran's private physician, advised that he 
participate in physical therapy.  At the time of the hearing, 
the veteran reported that he had about 12 scheduled 
appointments left to attend to complete his course of 
treatment.  During the hearing, the veteran identified 
additional private medical records that may be relevant to 
his claims on appeal.  He testified that, during the few 
weeks prior to the hearing, his back disability had worsened.  
He explained that he twisted his back in May 2006 at his 
house, and he was sent to the emergency room.  Although the 
undersigned left the record open for 30 days for the veteran 
to obtain these private records, it does not appear that they 
have been associated with the claims file.

At this point, the Board notes the veteran last underwent 
examinations of his low back and left buttock/thigh in August 
and September 2004.  The record reveals that, since that 
time, the RO has attempted, on several occasions, to have the 
veteran undergo examiner further examination, but has 
encountered some scheduling difficulties with the veteran.  
However, because the medical evidence of record does not 
appear sufficient to evaluate the disabilities under 
consideration, the Board finds that further efforts in this 
regard are warranted.

Under these circumstances, the Board finds that more 
contemporary medical findings, responsive to the revised 
applicable criteria, would be helpful in resolving the claim 
for a higher rating for low back disability, and that further 
examination would also be helpful in resolving the claim for 
a higher rating for the buttocks/left thigh disability.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic and neurological examinations of the back, and a 
muscles examination of buttocks and left thigh, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled  examination(s), without good cause, will result in 
a denial of the claims for increase.  See 38 C.F.R. § 3.655 
(2005)).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) of any notices 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO should request that the 
veteran provide specific authorization to enable it to obtain  
private emergency room records dated from May 2006 and the 
private treatment records from Dr. Lieberman, as described by 
the veteran during the June 2006 Board hearing.  The RO 
should also request that the veteran submit all evidence in 
his possession.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b) (3) (West Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if necessary,  
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for higher 
ratings on appeal.

As a final matter, the Board notes, in a January 2006 rating 
decision, the RO denied the veteran's claims for a TDIU.  In 
February 2006, the veteran filed an NOD with the RO's January 
2006 decision on this matter.  

By filing an NOD, the veteran has initiated appellate review 
of the claim for a TDIU.  The next step in the appellate 
process is for the RO to issue to the veteran an SOC 
summarizing the evidence relevant to those issues, the 
applicable legal authority, and the reasons for the RO's 
determinations.  See 38 C.F.R. § 19.29 (2005); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, the claim for a 
TDIU must be remanded to the RO for the issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the denial of the claim for a TDIU, along 
with a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford them the 
applicable time period for perfecting an 
appeal as to that issue.  The veteran and 
his representative are hereby reminded 
that appellate consideration of the claim 
for a TDIU may be obtained only if a 
timely appeal is perfected.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher ratings (and any other 
matter for which an appeal has been 
perfected)   that is not currently of 
record.   The RO should request that the 
veteran provide specific authorization to 
enable it to obtain  private emergency 
room records dated from May 2006 and the 
private treatment records from Dr. 
Lieberman, as described by the veteran 
during the June 2006 Board hearing.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examination of his lumbar spine, as well 
as a muscles examination of his buttocks 
and left thigh, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

Regarding examination of the low back, 
the neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back-to specifically include  
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back, buttocks, and left thigh.  If pain 
on motion is observed, the doctor should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

The examiner should also render findings 
as to whether there is favorable or 
unfavorable anklyosis of the entire, or 
any portion of the, thoracolumbar spine.

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an opinion as 
to whether, over any 12 month period from 
September 2002 to the present time, the 
veteran experienced or experiences 
"incapacitating episodes" (a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
associated with his low back disability; 
and, if so, whether the total duration of 
such episodes during that 12-month period 
was at least 2 weeks but less than 4 
weeks; at least 4 weeks but less than 6 
weeks; or at least 6 weeks. 

The muscles examiner should describe the 
manifestations of the buttocks/left thigh 
disability in accordance with the 
pertinent rating criteria for evaluating 
this condition.  The examiner should then 
render an assessment as to whether the 
overall residuals for each muscle group 
involved are considered slight, 
moderately severe, or severe

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notices of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher rating on appeal.  If the veteran 
fails, without good cause, to report to 
any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
adjudication of each claim for a higher 
rating should include consideration of 
all pertinent evidence and legal 
authority (to include, with respect to 
the low back, the revised criteria for 
rating disabilities of the spine, to 
include IVDS ).

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran his representative an appropriate 
supplemental SOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

